Citation Nr: 1621491	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to August 1984 and February 2003 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2015, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

In December 2015, the Board remanded the issue on appeal for additional development.  Unfortunately, there has not been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed to decide the Veteran's claim.  The appeal was remanded for VA examinations for sleep apnea and diabetes and examinations were conducted in February 2016.  The examiner was requested to opine on whether the Veteran's sleep apnea and diabetes mellitus had there onset in service or are casually related to service.  The examiner was also asked to comment on the Veteran's reported history of sleep problems during service and symptoms of diabetes and being treated for those symptoms within a year of leaving active duty status.  The examiner did not provide any discussion of the Veteran's reported symptomatology.  Therefore, addendum opinions as to the etiology of any diagnosed sleep disorder and diabetes mellitus should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the VA examiner who provided the February 2016 VA examination of the Veteran's sleep apnea, if available, otherwise the opinion must be sought from a similarly qualified provider, as to the current nature and likely etiology of the Veteran's sleep apnea conditions.  Based on a review of the record, the examiner is asked to address the following questions:

Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed sleep apnea had its onset in service or is casually related to service?  The examiner must comment on the Veteran's reported history of symptomatology including the description of sleep problems during service.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Forward the claims folder to the VA examiner who provided the February 2016 VA examination of the Veteran's diabetes mellitus, if available, otherwise the opinion must be sought from a similarly qualified provider, as to the current nature and likely etiology of the Veteran's diabetes mellitus conditions.  Based on a review of the record, the examiner is asked to address the following questions:

Is it at least as likely as not (50 percent or greater possibility) that the Veteran's diabetes mellitus, type II, was incurred in or is otherwise related to service?  The examiner must comment on the Veteran's reported history of symptoms and being treated within a year of leaving active duty status for symptoms related to diabetes.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




